In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                      No. 06-16-00037-CV



               ROOSEVELT J. JONES, Appellant

                               V.

PLAINS PIPELINE, L.P., A TEXAS LIMITED PARTNERSHIP, Appellee



             On Appeal from the 402nd District Court
                     Wood County, Texas
                   Trial Court No. 2015-687




          Before Morriss, C.J., Moseley and Burgess, JJ.
          Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION
         Plains Pipeline, L.P., sought to acquire an easement and a temporary workspace easement

across certain property in Wood County. Because Roosevelt J. Jones owned a one-third undivided

interest in the land and did not agree to sell the needed easement, Plains filed a condemnation

proceeding, in which the special commissioners’ findings and award were ultimately filed with the

district court on February 18, 2016. Jones failed to file written objections to the findings and

award.

         When the deadline for Jones’ objections had passed, Plains requested and was granted by

the district court a “Judgment in the Absence of Objections” awarding Jones $996.00 in damages

for the value of his pro rata share of the taken property, in accordance with the commissioners’

findings and award.

         Jones attempts to appeal, urging various claims.1 Because we have no jurisdiction to hear

Jones’ attempted appeal, we dismiss the appeal.

         “An eminent domain proceeding is not within the general jurisdiction of the court; any

power to act is special and depends on the eminent domain statute.” In re Energy Transfer Fuel,

LP, 250 S.W.3d 178, 180–181 (Tex. App.—Tyler 2008, orig. proceeding) (citing Gulf Energy

Pipeline Co. v. Garcia, 884 S.W.2d 821, 822 (Tex. App.—San Antonio 1994, orig. proceeding)).

“The initial filing of the petition and the commissioners’ hearing is an ‘administrative proceeding’



1
 Jones contends that the trial court erred “by failing to allow [him] to be tried alone,” “by not requiring Plains to make
an adequate ‘bona fide’ offer for the ‘taking’ of the [property],” “by not requiring Plains to pay Jones adequate
compensation for” damages to other tracts of property caused by the taking, “by giving Plains property rights beyond
those rights that [go] with the ‘pipeline easement area,’” and by not requiring Plains to disclose whether the path of
the proposed pipeline would travel across other properties to which he has an ownership interest.

                                                            2
that converts into a normal pending cause only when objections to the commissioners’ award are

filed.” Id. at 181 (citing Hubenak v. San Jacinto Gas Transmission Co., 141 S.W.3d 172, 179

(Tex. 2004); In re State, 65 S.W.3d 383, 386 (Tex. App.—Tyler 2002, orig. proceeding)). On the

filing of objections, the special commissioners’ award is vacated and the administrative proceeding

converts into a normal pending cause with the condemnor as plaintiff for the purpose of proving

its right to condemn, and the landowner as defendant.2 See TEX. PROP. CODE ANN. § 21.018(b)

(West 2014); see also Denton Cty. v. Brammer, 361 S.W.2d 198, 200 (Tex. 1962); Musquiz v.

Harris Cty. Flood Control Dist., 31 S.W.3d 664, 667 (Tex. App.—Houston [1st Dist.] 2000, no

pet.).

         Any party who is dissatisfied with the special commissioners’ award is allowed a certain

amount of time within which to file objections. Musquiz, 31 S.W.3d at 666.

         A party to a condemnation proceeding may object to the findings of the special
         commissioners by filing a written statement of the objections and their grounds with
         the court that has jurisdiction of the proceeding. The statement must be filed on or
         before the first Monday following the 20th day after the day the commissioners file
         their findings with the court.

TEX. PROP. CODE ANN. § 21.018(a) (West 2014) (emphasis added).

         If no party in a condemnation proceeding files timely objections to the findings of
         the special commissioners, the judge of the court that has jurisdiction of the
         administrative proceeding shall adopt the commissioners’ findings as the judgment
         of the court, record the judgment in the minutes of the court, and issue the process
         necessary to enforce the judgment.




2
 “If the landowner timely files objections to the special commissioners’ award, the landowner must secure service of
citation on the condemnor within a reasonable period of time,” or else the trial court “should dismiss the objections
for want of prosecution and reinstate the special commissioners’ award as the proper compensation.” Musquiz, 31
S.W.3d at 667.
                                                         3
Energy Transfer Fuel, LP, 250 S.W.3d at 181 (citing TEX. PROP. CODE ANN. § 21.061 (West

2014)). “The trial court’s function in this situation is ministerial in that it must render judgment

based on the commissioners’ award.” Id. (citing John v. State, 826 S.W.2d 138, 141 n.5 (Tex.

1992)). “The trial court lacks jurisdiction to do otherwise.” Id. (citing Blasingame v. Krueger,

800 S.W.2d 391, 394 (Tex. App.—Houston [14th Dist.] 1990, orig. proceeding)). In the absence

of timely-filed objections, the trial court’s judgment on the commissioners’ findings and award is

not appealable. See Musquiz, 31 S.W.3d at 667 (citing Pearson v. State, 315 S.W.2d 935, 938

(Tex. 1958) (“[I]f no objections are filed[,] . . . [n]o jurisdiction is conferred on the court to do

anything more than accept and adopt the award as its judgment. . . . There is nothing which the

court . . . can hear and determine by the exercise of its judicial powers.”)).

       Here, the special commissioners’ hearing occurred February 17, 2016, and the

commissioners’ findings and award were filed with the court February 18, 2016. Jones failed to

file written objections. Plains moved for “Judgment in the Absence of Objections,” and on

May 16, 2016, the trial court granted Plains’ motion and entered a final judgment.

       Because Jones filed no objections, the trial court was obligated to adopt the findings and

awards of the special commissioners and render judgment based on the same. See TEX. PROP.

CODE ANN. §§ 21.018(a), 21.061 (West 2014); see also Energy Transfer Fuel, LP, 250 S.W.3d at

181; Blasingame, 800 S.W.2d at 394. The trial court lacked jurisdiction to do anything else. See

also Energy Transfer Fuel, LP, 250 S.W.3d at 181; Blasingame, 800 S.W.2d at 394. Furthermore,

Jones’ failure to file objections means that the trial court’s judgment is not appealable. See

Pearson, 315 S.W.3d at 938; Musquiz, 31 S.W.3d at 667. Because Jones attempts to appeal from

                                                  4
a judgment that is not appealable, we lack jurisdiction over this matter. See Pearson, 315 S.W.3d

at 938; Musquiz, 31 S.W.3d at 667; Patrick Media Grp., Inc. v. Dallas Area Rapid Transit, 879
S.W.2d 375, 377 (Tex. App.—Eastland 1994, writ denied) (“Absent objections to the

commissioners’ award by the parties to the condemnation proceeding, we have no jurisdiction to

entertain this appeal.”); Storey v. Irving, 475 S.W.2d 856 (Tex. Civ. App.—Dallas 1972, no writ)

(“The order complained of was an administrative order and not a judgment in a civil case, and

there is no right of appeal therefrom.”). Accordingly, we may not address Jones’ points of error.

       We dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       December 1, 2016
Date Decided:         January 5, 2017




                                                5